DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on
05/13/2022. Claims 1-20 are pending and have been examined. Hence,
this action has been made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
The Applicant throughout the claims have made amendments to the claims. More specifically, the independent claims have been amended to add to the claim limitations:
Language regarding first and second processor being associated with integrated circuits
Language regarding operation in response to determining audible sounds present in audio data
This narrows the scope of the claims and adds a change of scope and therefore a new reference may be applied as way of support, although the Examiner believes the same references apply.
With respect to the 35 USC § 102 rejections, the Applicant provides several arguments in which the Examiner will respond accordingly.




35 USC § 102 rejections

Arguments: 

Claims 1-3, 5-13, and 15-20 stand rejected under 35 U.S.C. § 102 as anticipated by Basye. Applicant respectfully traverses. 

Claim 1, as amended, recites: 

operating a first processor, the first processor associated with a first integrated circuit, in a first mode associated with first power consumption; 
receiving first audio data representing first audio; storing first data representing the first audio in a first buffer component associated with a second processor, the second processor associated with a second integrated circuit; 
determining, using a first component associated with the second processor, that an audible sound is represented in the first audio data; 
in response to determining an audible sound is represented in the first audio data, operating the first processor in a second mode, the second mode associated with second power consumption that is higher than the first power consumption; 
in response to operating the first processor in the second mode, storing the first data in a second buffer component associated with the first processor; 
determining, using a second component associated with the first processor operating in the second mode, that a wakeword is represented in a first portion of the first data stored in the second buffer component; and 
causing speech processing to be performed on the first portion of the first data. 

Support for the foregoing recitations can be found at least in, for example, paragraphs [0135], [0141], and [0146]as well as FIG. 5 of the originally-filed specification. 

Claim 1 is amended to recite "storing first data representing the first audio in a first buffer component associated with a second processor." Claim 1 is further amended to recite "storing the first data in a second buffer component associated with the first processor", in response to the activation of the first processor operating in the second mode. The "second buffer component" may be a wakeword buffer as described in paragraph [0146]. In addition to conserving the power of the first processor until it is determined that "an audible sound is represented in the first audio data," the system also limits transferring the first data to the buffer of the first processor until the first processor is activated, or operating in the "second mode." This transfer of the first data from the buffer component of the second processor to the buffer component of the first processor upon activation of the first processor is a patentable improvement over Basye. 

For at least these reasons, independent claim 1, as amended, is a patentable improvement of Basye. Claim 11 is amended similar to claim 1, and thus, is patentable for at least the same reasons. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the above-mentioned rejections.


Examiner response to Argument(s):
Argument 1:
This transfer of the first data from the buffer component of the second processor to the buffer component of the first processor upon activation of the first processor is a patentable improvement over Basye. 

Response to Argument 1:
Applicant's argument has been considered but is not persuasive. The Examiner acknowledges the addition of limitations in independent claims. However, given that in the original claims no mention of “the first/second processor associated with a first integrated circuit,” “in response to operating the first processor in the second mode, storing the first data in a second buffer component associated with the first processor,” and “stored in the second buffer component” were made, the Examiner considers a change in scope a hence further search and examination was performed.
Regarding the added elements to independent claims 1 and 11, please refer below on how these limitations are interpreted to remain unpatentable over Basye; Kenneth John et al. (US 20140163978 A1; hereinafter referred to as Basye et al.) as discussed in the Non-Final Office Action mailed on 01/21/2022 (pages 2-5 and 15), and now as a reference and for clarity, further in view of Definition from Techopedia - What is an Integrated Circuit (IC)? (Last updated: February 13, 2014; https://www.techopedia.com/definition/2366/integrated-circuit-ic; hereinafter referred to as Techopedia)
  1. (Currently Amended) A computer-implemented method, the method comprising: 
operating a first processor, the first processor associated with a first integrated circuit, in a first mode associated with first power consumption (see ¶ [0019] of Basye et al.: “The ” Here, it is interpreted that the digital signal processor, which is within the audio detection module (i.e. analogous to the first component) is analogous to the first processor. Also, the fist mode / power consumption is interpreted as analogous to the “low-power” state of the processor disclosed by Basye et al. Additionally, the first processor (i.e., digital signal processor) disclosed by Basye et al. is interpreted to be associated with a first integrated circuit as a person with ordinary skill in the art will recognize. However, further support can be found in reference: Techopedia, where it is disclosed that: “An IC can be further classified as being digital, analog or a combination of both. The most common example of a modern IC is the computer processor, which consists of billions of fabricated transistors, logic gates and other digital circuitry. meaning that they are associated with integrated circuits.); 
receiving first audio data representing first audio; 
storing first data representing the first audio in a first buffer component associated with a second processor, the second processor associated with a second integrated circuit (see ¶ [0017-0018] of Basye et al.: “[0017] The memory buffer module 104 may include one or more  [0018] However, if other modules are activated, such as the speech detection module 108; the speech processing module 110; the application processing module 112; and/or the network interface module 206, the audio input may be stored to a software memory buffer of relatively larger capacity.” Here, the first buffer component is interpreted as of the one or more memory buffers in the memory buffer module disclosed in Basye et al. Also, the second processor, still is interpreted to be associated with the processor within the second component (i.e., speech detection module); which is associated with a software memory buffer (i.e., first buffer).); 
determining, using a first component associated with [[a]]the second processor, that an audible sound is represented in the first audio data; 
in response to determining an audible sound is represented in the first audio data, operating the first processor in a second mode, the second mode associated with second power consumption that is higher than the first power consumption (see ¶ [0010], [0011] and [0044] of Basye et al.: [0010] Accordingly, aspects of the present disclosure are directed to power management for speech recognition. A computing device may be provided with a power management subsystem that selectively activates or deactivates one or more modules of the computing device. This activation may be responsive to an audio input that includes one or more pre-designated spoken words, sometimes referred to herein as "keywords." A keyword that prompts the activation of one or more components may be activated is sometimes referred to herein as a "wakeword," while a keyword that prompts the deactivation of one or more components is sometimes referred to herein as a "sleepword." [0011]: “In some embodiments, ” Here, it is interpreted that the second mode is analogous to the high-power activate state and the greater functionality associated with power consumption. Also, it is interpreted that the activation of modules as a response to spoken-words (i.e., “wakeword”) disclosed in Basye et al. is analogous to the operating of the processor in the second mode in response to determining an audible sound (i.e., spoken-word).); 
in response to operating the first processor in the second mode, storing the first data in a second buffer component associated with the first processor (see ¶ [0018] of Basye et al.: “The one or more memory buffers of the memory buffer module 104 may include hardware memory buffers, software memory buffers, or both. The one or more memory buffers may have the same capacity, or different capacities. A memory buffer of the memory buffer module 104 may be selected to store an audio input depending on which other modules are activated. For example, if only the audio detection module 106 is active, an audio input may be stored to a hardware memory buffer with relatively small capacity.” Here, the first processor is still interpreted as the processor within the audio detection module and the hardware memory buffer is interpreted as the second buffer component.); 
determining, using a second component associated with the first processor operating in the second mode, that a wakeword is represented in a first portion of the first data stored in the second buffer component (see ¶ [0010], [0018], [0047] of Basye et al.: “[0010] Accordingly, aspects of the present disclosure are directed to power management for speech recognition. A computing device may be provided with a power management subsystem that selectively activates or deactivates one or more modules of the computing device. This activation may be responsive to an audio input that includes one or more pre-designated spoken words, sometimes referred to herein as "keywords." A keyword that prompts the activation of one or more components may be activated is sometimes referred to herein as a "wakeword," while a keyword that prompts the deactivation of one or more components is sometimes referred to herein as a "sleepword." [0018] For example, if only the audio detection module 106 is active, an audio input may be stored to a hardware memory buffer with relatively small capacity. [0047] Returning to block 314, if the ” Here, it is interpreted that the second component is analogous to the speech detection module, which is associated with the audio detection module (first component) which is at the same time associated with the first processor, and which when in the second mode (i.e., activated) stores the audio input (including the detected spoken words, or “wakeword”) in the second buffer component (i.e., a hardware memory buffer).); and 
causing speech processing to be performed on the first portion of the first data.

Argument 2:
For at least these reasons, independent claim 1, as amended, is a patentable improvement of Basye. Claim 11 is amended similar to claim 1, and thus, is patentable for at least the same reasons. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the above-mentioned rejections.

Response to Argument 2:
Applicant's argument has been considered but is not persuasive. Please refer to response to argument 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Basye; Kenneth John et al. (US 20140163978 A1; hereinafter referred to as Basye et al.) and further in view of Definition from Techopedia - What is an Integrated Circuit (IC)? (Last updated: February 13, 2014; https://www.techopedia.com/definition/2366/integrated-circuit-ic; hereinafter referred to as Techopedia).
As to independent claim 1, Basye et al. teaches a computer-implemented method (see ¶ [0008]: “In some current approaches to speech recognition, speech recognition capabilities are allocated among one or more computing devices in a distributed computing environment.”) comprising:
operating a first processor, the first processor associated with a first integrated circuit, in a first mode associated with first power consumption (see ¶ [0019] of Basye et al.: “The ” Here, it is interpreted that the digital signal processor, which is within the audio detection module (i.e. analogous to the first component) is analogous to the first processor. Also, the fist mode / power consumption is interpreted as analogous to the “low-power” state of the processor disclosed by Basye et al. Additionally, the first processor (i.e., digital signal processor) disclosed by Basye et al. is interpreted to be associated with a first integrated circuit as a person with ordinary skill in the art will recognize. However, further support can be found in Techopedia .
receiving first audio data representing first audio (see ¶ [0016]: “The analog/digital converter 102 may r”);
storing first data representing the first audio in a first buffer component associated with a second processor, the second processor associated with a second integrated circuit (see ¶ [0017-0018] of Basye et al.: “[0017] The memory buffer module 104 may include one or more  [0018] However, if other modules are activated, such as the speech detection module 108; the speech processing module 110; the application processing module 112; and/or the network interface module 206, the audio input may be stored to a software memory buffer of relatively larger capacity.” Here, the first buffer component is interpreted as of the one or more memory buffers in the memory buffer module disclosed in Basye et al. Also, the second processor, still is interpreted to be associated with the processor within the second component (i.e., speech detection module); which is associated with a software memory buffer (i.e., first buffer). Additionally, the second processor (i.e., digital signal processor) disclosed by Basye et al. is interpreted to be associated with a second integrated circuit as a person with ordinary skill in the art will recognize. However, further support can be found in Techopedia); 
determining, using a first component associated with a second processor, that an audible sound is represented in the first audio data (see ¶ [0019] and [0013]: [0019]: “The ”. Here, it is interpreted that the first component is still analogous to the audio detection module, the second processor is analogous to the processor within the speech detection module, the first audio data is analogous to the audio input, and the audible sound analogous to the speech.);
in response to determining an audible sound is represented in the first audio data, operating the first processor in a second mode, the second mode associated with second power consumption that is higher than the first power consumption (see ¶ [0010], [0011] and [0044] of Basye et al.: [0010] Accordingly, aspects of the present disclosure are directed to power management for speech recognition. A computing device may be provided with a power management subsystem that selectively activates or deactivates one or more modules of the computing device. This activation may be responsive to an audio input that includes one or more pre-designated spoken words, sometimes referred to herein as "keywords." A keyword that prompts the activation of one or more components may be activated is sometimes referred to herein as a "wakeword," while a keyword that prompts the deactivation of one or more components is sometimes referred to herein as a "sleepword." [0011]: “In some embodiments, ” Here, it is interpreted that the second mode is analogous to the high-power activate state and the greater functionality associated with power consumption. Also, it is interpreted that the activation of modules as a response to spoken-words (i.e., “wakeword”) disclosed in Basye et al. is analogous to the operating of the processor in the second mode in response to determining an audible sound (i.e., spoken-word).); 
in response to operating the first processor in the second mode, storing the first data in a second buffer component associated with the first processor (see ¶ [0018] of Basye et al.: “The one or more memory buffers of the memory buffer module 104 may include hardware memory buffers, software memory buffers, or both. The one or more memory buffers may have the same capacity, or different capacities. A memory buffer of the memory buffer module 104 may be selected to store an audio input depending on which other modules are activated. For example, if only the audio detection module 106 is active, an audio input may be stored to a hardware memory buffer with relatively small capacity.” Here, the first processor is still interpreted as the processor within the audio detection module and the hardware memory buffer is interpreted as the second buffer component.); 
determining, using a second component associated with the first processor operating in the second mode, that a wakeword is represented in a first portion of the first data stored in the second buffer component (see ¶ [0010], [0018], [0047] of Basye et al.: “[0010] Accordingly, aspects of the present disclosure are directed to power management for speech recognition. A computing device may be provided with a power management subsystem that selectively activates or deactivates one or more modules of the computing device. This activation may be responsive to an audio input that includes one or more pre-designated spoken words, sometimes referred to herein as "keywords." A keyword that prompts the activation of one or more components may be activated is sometimes referred to herein as a "wakeword," while a keyword that prompts the deactivation of one or more components is sometimes referred to herein as a "sleepword." [0018] For example, if only the audio detection module 106 is active, an audio input may be stored to a hardware memory buffer with relatively small capacity. [0047] Returning to block 314, if the ” Here, it is interpreted that the second component is analogous to the speech detection module, which is associated with the audio detection module (first component) which is at the same time associated with the first processor, and which when in the second mode (i.e., activated) stores the audio input (including the detected spoken words, or “wakeword”) in the second buffer component (i.e., a hardware memory buffer).); and 
causing speech processing to be performed on the first portion of the first data (see Figure 3 (element 326) and ¶ [0048]: “[...] In other embodiments, block 324 may be omitted, and the illustrative routine 300 may proceed directly from block 320 to block 326 responsive to the ”);
However, Basye et al. does not explicitly discloses:
the first processor associated with a first integrated circuit.
the second processor associated with a second integrated circuit
Techopedia does teach:
the first processor associated with a first integrated circuit (see last paragraph: “An IC can be further classified as being digital, analog or a combination of both. The most common example of a modern IC is the computer processor, which consists of billions of fabricated transistors, logic gates and other digital circuitry. meaning that they are associated with integrated circuits.”); 
the first processor associated with a first integrated circuit (see last paragraph citation as in previous limitation)
Basye et al. and Techopedia are both considered to be analogous to the claimed invention because they are in the same field of endeavor in signal processing systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Basye et al. to incorporate the teachings of Techopedia of the first processor associated with a first integrated circuit which provides the benefit of consisting of a small device (e.g., compact device/processor) (paragraph 1 of Techopedia).
Regarding claim 2, Basye et al. teaches a method wherein the first component is an audio activity detector (see ¶ [0013]: “[…] While the ”. Here, it is interpreted that the first component is still analogous to the audio detection module), the method further comprising: 
sending, by the first component to a third component associated with the first processor, second data representing an interrupt that causes the first processor to operate in the second mode (see ¶ [0013]: “[…] While the ” Here, it is interpreted that the third component is analogous to the power management module.).
Regarding claim 3, Basye et al. teaches a method wherein the first buffer component is a circular buffer and is associated with the second processor (see ¶  [0018]: “[…] the memory buffer module 104 includes a ring buffer,[…]”), the method further comprising:
receiving, by the first buffer component, second data (see ¶ [0016], [0018]: [0016]: “The memory buffer module 104 may be in communication with the audio detection module 106; the speech detection module 108; […]”; [0018]: “A memory buffer of the memory buffer module 104 may be selected to store an audio input depending on which other modules are activated.”. Here, similar to previous limitations it is interpreted that the first buffer component is analogous to one of one or more memory buffers and the second data analogous to the activation of high-power state of a module.).; and
sending, by the first buffer component to the second component and based on receiving the second data, the first data (see ¶ [0016]-[0018]: [0016]: “The memory buffer module 104 may be in communication with the audio detection module 106; the speech detection module 108; […]”; [0017]: “The memory buffer module 104 may include one or more memory buffers configured to store digital audio input. The audio input obtained by the audio input module 208 […] may be recorded to the memory buffer module 104. The audio input recorded to the memory buffer module 104 may be accessed by other modules of the power management subsystem 100 for processing by those modules […]”; [0018]: “A memory buffer of the memory buffer module 104 may be selected to store an audio input depending on which other modules are activated.”. Here, similar to previous limitations it is interpreted that the first buffer component is analogous to one of one or more memory buffers, the second component is analogous to the speech processing module, the first data is analogous to the audio input, and the second data analogous to the activation of high-power state of a module processor.).
Regarding claim 5, Basye et al. teaches a method wherein determining that the wakeword is represented in the first portion of the first data further comprises:
receiving, by the second component, the first data, wherein the first data is associated with a first sampling rate and the second component is a wakeword detector (see ¶ [0020] and [0028]: [0020]: “[...] Optionally, the power management module 120 (or audio detection module 106) may direct the audio input module 208 to increase its ”. Here, the speech processing module is similarly interpreted as analogous to the second component and the sampling rate (whether measured in frame rate or bit rate) is interpreted as analogous to the first sampling rate.);
determining, by the second component, that the wakeword is not represented in a second portion of the first data, the second component configured to process the first data at a first rate that exceeds the first sampling rate (see ¶ [0020] citation above and ¶ [0024]: “The ” Here, the speech processing module is similarly interpreted as analogous to the second component, the sampling rate (whether measured in frame rate or bit rate) is interpreted as analogous to the first sampling rate, and the first audio analogous to the audio intput.); and
determining, by the second component, that the wakeword is represented in the first portion of the first data (see ¶ [0010] and [0013]: [0013]: “The ”).
Regarding claim 6, Basye et al. teaches a method further comprising:
storing the first audio data in a  third buffer component (see Fig. 1 and ¶ [0016]: “The analog/digital converter 102 may receive an audio input from an audio input module 208.”. Here, it is interpreted that since the analog/digital converter 102 is associated with the memory buffer module 104 as shown in Fig. 1, then one of the one or more memory buffers in the memory buffer component will receive and store the audio data as mentioned in previous limitation(s).);
sending, by the first component to the first processor, second data representing an interrupt that causes the first processor to operate in the second mode (see ¶ [0013]: “In an example implementation, the power management subsystem may include an ” Here, it is interpreted that the first component is still analogous to the audio detection module second data/interrupt: activation of inactive state, the second mode: active/high-power state.); and 
sending, by the first component to the third buffer component, third data causing the third buffer component to output the first audio data (see ¶ [0018] and [0049]: [0018] “[...] In some embodiments, the memory buffer module 104 includes a ring buffer, in which audio input may be recorded and overwritten in the order that it is obtained by the audio input module 208.”; [0049] “[...]t”. Here, the first component and the second buffer component are interpreted as above, while the third data is interpreted as analogous to “third” audio input, the second data is analogous to the activation of high-power state, and that the output of first audio data is analogous to the transmitted audio input.).
Regarding claim 7, Basye et al. teaches a method further comprising:
storing, by a third buffer component associated with the second processor, the first audio data (see ¶ [0018]: “For example, if only the audio detection module 106 is active, an audio input may be stored to a hardware memory buffer with relatively small capacity. However, if other modules are activated, such as the speech detection module 108; the speech processing module 110; the application processing module 112; and/or the network interface module 206, the audio input may be stored to a software memory buffer of relatively larger capacity.”);
receiving, by the third buffer component, second data instructing the third buffer component to output the first audio data (see ¶ [0016]-[0018] citations similar to claim 3. Here, similar to previous limitations, it is interpreted that the third buffer component is analogous to one of one or more memory buffers, the first audio data is analogous to the audio input, and the second data analogous to the activation of high-power state of a module processor.);
sending, by the third buffer component, the first audio data to a third component associated with the second processor (see ¶ [0020] citations similar to claim 3. Here, similar to previous limitations, it is interpreted that the third component is analogous to the power management module”); and
generating, by the third component and using the first audio data, the first data. (see ¶ [0020]: “[...] Optionally, the power management module 120 (or audio detection module 106) may direct the audio input module 208 [...]”. Here, the third component is still interpreted as analogous to the power management module and the first audio data analogous to the audio input.).
Regarding claim 8, Basye et al. teaches a method further comprising:
receiving, by a third component associated with the second processor, the first audio data, the first audio data associated with a first sampling rate (see ¶ [0020]: “If the audio detection module 106 determines that the obtained audio input has an energy level satisfying an energy level threshold, it may communicate with the power management module 120 to direct the power management module 120 to activate the speech detection module 108. [...] Optionally, the power management module 120 (or audio detection module 106) may direct the audio input module 208 to increase its sampling rate (whether measured in frame rate or bit rate) responsive to the audio detection module 106 determining that the audio input has an energy level satisfying a threshold.”. Here, it is interpreted that the third component associated with the second processor (within the speech detection module) is similarly analogous to the power management module, the first audio data to the audio input, and the first sampling rate to the sampling rate (whether measured in frame rate or bit rate).;
generating, by the third component and using the first audio data, the first data, the third component configured to process the first audio data at a first rate that exceeds the first sampling rate (see ¶ [0020] citation from above limitation: “Here, it is still interpreted that the third component associated with the second processor (within the speech detection module) is similarly analogous to the power management module, the first audio data to the audio input, and the first sampling rate to the sampling rate (whether measured in frame rate or bit rate). Additionally, the “exceeds the first sampling rate” is interpreted as analogous to the increase in the sampling rate.); and
sending, by the third component, the first data to the first buffer component. (see ¶ [0015]: “[…] a memory buffer module 104; an audio detection module 106; a speech detection module 108; a speech processing module 110; an application processing module 112; and a ” Here, the third component in communications with first buffer component is interpreted as analogous to the power management module in communication with audio detection module, which is in communication with the memory buffer module.);
Regarding claim 9, Basye et al. teaches a method further comprising:
operating the first processor in the second mode (see ¶ [0011]: “The power management subsystem may itself include one or more selectively activated modules. In some embodiments, ”);
generating, by a third component associated with the second processor and using second audio data, second data, wherein the third component is configured to process the second audio data at a first rate (see ¶ [0020]: “[...] Optionally, the ”. Here, first rate is interpreted as analogous to the “sampling rate (whether measured in frame rate or bit rate)” while similar to previous claims/limitations, the third component is interpreted as analogous to the power management module and the second data to the activating high-power state / module.);
operating the first processor in the first mode (see ¶ [0011] citation as in first limitation of current claim: Here, the interpretation is similar to the limitation above but the first mode is interpreted as the low-power state.); and
generating, by the third component and using the first audio data, the first data, wherein the third component is configured to process the first audio data at a second rate exceeding the first rate (see ¶ [0020] citation as in second limitation of current claim: Here, the interpretation is similar to the limitation above but the exceeding the first rate portion is interpreted as analogous to the increase of sampling rate (whether measured in frame rate or bit rate).).
Regarding claim 10, Basye et al. teaches a method comprising:
receiving, by the second component, second audio data representing second audio captured while the first processor is operating in the second mode  (see ¶ [0011], [0018], [0020], and [0044]: [0011]: “[…] selectively activated modules are implemented as dedicated hardware (such as an integrated circuit, a digital signal processor or other type of processor) that may be . Here it is interpreted that the second component is still analogous to the speech detection module, the second audio data to the 'overwritten' audio input, the first processor to the processor within the audio detection module, and the second mode/second power consumption (higher than first power consumption) to the high-power state.);
processing, by the second component, the second audio data at a first rate (see ¶ [0011], [0018], [0020], and [0044] citations from limitation above: Here it is interpreted that the second component is still analogous to the speech detection module, the second audio data to the 'overwritten' audio input, and the first rate to the sampling rate.);
receiving, by the second component, the first data representing the first audio captured while the first processor is operating in the first mode (see ¶ [0020]: “[...]In another alternative, the audio detection module 106 may communicate directly with the speech detection module 108 to activate it. Optionally, the power management module 120 (or audio detection module 106) may direct the audio input module 208 to increase its sampling rate (whether measured in frame rate or bit rate”. Here, interpretation is similar to above limitation where the second component is still analogous to the speech detection module, which receives communications from the audio detection module (i.e., audio input which is is considered as the first audio). Additionally, it is interpreted that the first mode is analogous to the low-power state; and
processing, by the second component, the first data at a second rate that exceeds the first rate (see ¶ [0020] citation from limitation above. Here, interpretation is similar to above limitation, additionally, it is interpreted that processing at a second rate / sampling rate exceeding the first rate analogous to the “increase sampling rate (whether measured in frame rate or bit rate)”.).

Regarding claims 11-13 and 15-20, Basye et al. teaches all the limitations as in claims 1-3 and 5-10 and further teaches a system comprising:
at least one processor; and
memory including instructions operable to be executed by the at least one processor (see Fig. 2: “processing unit” element 202 and “memory” element 210.).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Basye; Kenneth John et al. (US 20140163978 A1; hereinafter referred to as Basye et al.) in combination with Definition from Techopedia - What is an Integrated Circuit (IC)? (Last updated: February 13, 2014; https://www.techopedia.com/definition/2366/integrated-circuit-ic; hereinafter referred to as Techopedia) as in claims 1 and 11 above, and further in view of Wang, Rui et al (US 10304475 B1; hereinafter referred to as Wang et al.). 

Regarding claim 4, Basye et al. in combination with Techopedia teaches all of the limitations as in claim 1, above. Basye further teaches a method further comprising:
receiving, by a third component associated with the second processor, the first audio data including a first portion that is associated with a first microphone and a second portion that is associated with a second microphone (see Fig. 1, and ¶ [0040] and [0047]: [0040] : “The audio input module 208 may include an audio input device, such as a microphone or array of microphones, whether analog or digital. The ”. Here, the third component is interpreted as analogous to the power management subsystem, which is interpreted to be associated with the processor within the speech detection module (Fig. 1) which is interpreted as the second processor. The fist and second portion of the audio input (i.e., first audio data) is interpreted as a segment of the audio input (e.g., wakeword(s)) received by the audio input module by its array of microphones (one or more microphones) which is eventually received by the power management subsystem.);
determining, by the third component based on at least the first portion and the second portion, a plurality of audio signals (see ¶ [0039]: “Optionally, the ”. Here, the plurality of signals is interpreted as analogous to the subsequently received audio inputs.) comprising:
sending, by the third component to the first buffer component, the first data. (see Fig. 1 and ¶ [0018]: “A memory buffer of the memory buffer module 104 may be selected to store an audio input depending on which other modules are activated.”. Here, similar to last limitation of claim 3 it is interpreted that the first buffer component is analogous to one of one or more memory buffers, the second component is analogous to the speech processing module, the first data is analogous to the audio input(s).).
However, Basye et al.  in combination with Techopedia does not explicitly teach wherein a plurality of audio signals comprises: 
the first data corresponding to a first direction, and
second data corresponding to a second direction
determining a first signal quality metric value corresponding to the first data;
determining a second signal quality metric value corresponding to the second data;
determining that the first signal quality metric value indicates a higher signal quality than the second signal quality metric value.
Wang et al. does teach wherein:
 the first data corresponding to a first direction (see Col 13, lines 19-23: “For example, a first beamformed audio signal may correspond to a first beam and to a first direction, a second beamformed audio signal may correspond to a second beam and to a second direction, and so forth.”), and
second data corresponding to a second direction (see Col 13, lines 19-23: “For example, a first beamformed audio signal may correspond to a first beam and to a first direction, a second beamformed audio signal may correspond to a second beam and to a second direction, and so forth.”);
determining a first signal quality metric value corresponding to the first data (see ¶ Col 4, lines 48-50: “The device 100 may then process (176) first audio data for the first beam using a first trained model to determine a first score.”);
determining a second signal quality metric value corresponding to the second data (see Col 4, lines 62-64: “The device 100 may also process (178) second audio data for the second beam using a second trained model to determine a second score.);
determining that the first signal quality metric value indicates a higher signal quality than the second signal quality metric value (see Col 5, lines 23-29: “Based on the first and/or second scores, the device 100 may detect ( 180) that the trigger word or portion thereof is represented in one or both of the first beam and/or second beam. ”). 
Basye et al. in combination with Techopedia and Wang et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in speech processing systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Basye et al. in combination with Techopedia to incorporate the teachings of Wang et al. of disclosing first and second data corresponding to a first and second direction, respectively; determining a first and second signal quality metric value (i.e., confidence score) corresponding to the first and second data, respectively; and determining that the first signal quality metric value (i.e., confidence score) indicates a higher signal quality (i.e., stronger confidence score) than the second signal quality metric value which provides the benefit of improving wakeword detection, trigger word detection, and speech processing performance  (Col. 4, lines 1-6 of Wang, Rui et al (US 10304475 B1)).

Regarding claim 14, Basye et al. in combination with Techopedia teach all the limitations as in claim 11, above. 
Basye et al. further teaches a system comprising:
at least one processor; and
memory including instructions operable to be executed by the at least one processor (see Fig. 2: “processing unit” element 202 and “memory” element 210.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 9:00 am - 4:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Keisha Y. Castillo-Torres
Examiner
Art Unit 2659



/Keisha Y. Castillo-Torres/Examiner, Art Unit 2659                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

05/21/2022